Citation Nr: 0604180	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  05-26 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied the veteran's claim of 
entitlement to service connection for post traumatic stress 
disorder (PTSD).  A hearing before the undersigned Acting 
Veterans Law Judge was held in January 2006.

In January 2006, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2005).


FINDINGS OF FACT

1.  The preponderance of the evidence of record does not 
establish that veteran engaged in combat with the enemy.

2.  A verified in-service stressor is not shown.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. § 1131, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is suffering PTSD as a result of 
service.  The record before the Board contains service 
medical records and post-service medical records, which will 
be addressed as pertinent, particularly, the veteran's VA 
outpatient treatment records and hearing testimony.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection for 
PTSD requires (i) medical evidence diagnosing PTSD, (ii) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor, and (iii) credible 
supporting evidence that the in-service stressor occurred.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If, however, VA determines that the veteran did 
not engage in combat with the enemy, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements.  38 C.F.R. § 3.304(f); See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for PTSD.  While the veteran has 
a current diagnosis of PTSD, among other psychiatric 
diagnoses, the evidence of record does not contain credible 
supporting evidence that the claimed in-service stressor 
occurred, such that it can be linked to the veteran's PTSD 
diagnosis.

The preponderance of the evidence of record indicates that 
the veteran did not engage in combat.  In this regard, the 
veteran's service administrative records show no evidence of 
combat.  While the veteran reported, most recently in a 
statement submitted with his stressor statement in October 
2004, that he had witnessed soldiers being killed beside him, 
and had their blood on his clothing, the veteran's military 
occupational specialty in service was that of a repair 
lineman.  While the veteran did serve in Korea, there is no 
evidence showing that he was awarded a Purple Heart, Combat 
Infantryman badge, or other award which would show exposure 
to combat in service.  Therefore, the Board finds that the 
preponderance of the evidence of record indicates that the 
veteran did not engage in combat.  Thus, service connection 
for PTSD requires credible supporting evidence that a claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f).

While the veteran has reported, in his recent hearing 
testimony, that he was shot at in service, and that several 
people in his crew were shot, one fatally, the veteran was 
unable to recall any specific names of individuals involved, 
and any dates any more specific than that these events 
happened during his time in Korea, sometime between November 
1951 and April 1953.  

The veteran also reported witnessing a Jeep get hit with a 
mortar shell, and the soldiers in that Jeep dying, but he did 
not know the names of the soldiers killed, and again could 
not recall any date more specific than that this event 
occurred during his time in Korea.

The veteran also reported, in statements and in his hearing 
testimony in January 2006, that he experienced racism in 
service.  However, while the veteran reported that he felt at 
times like he was close to getting into an altercation over 
racial problems, he indicated that these problems were never 
reported to anyone, and that it was therefore unlikely that 
there was official documentation of them.

The veteran also reported that extremes of hot and cold 
weather were a problem for him, and caused him to experience 
stress; however, even presuming that this situation occurred, 
the evidence of record does not indicate that the veteran's 
PTSD diagnosis has been related in any way to this 
experience.

The Board notes that the RO has attempted to confirm the 
veteran's stressors.  However, the U.S. Armed Services Center 
for Research of Unit Records (USACRUR) now the U.S. Army and 
Joint Services Records Research Center (JSRRC), indicated 
that they had received information insufficient to conduct 
meaningful research to verify the veteran's stressors.  The 
Board notes that a review of the veteran's statements and 
Board hearing testimony reveals that he is essentially unable 
to provide specific information as to dates, other units 
involved, and the names of other individuals involved.  In 
addition, some of the claimed stressors are not the type that 
could be corroborated by official records.  
 
While August 2004 and March 2005 letters from a VA 
psychiatrist indicate that, in the psychiatrist's opinion, 
the veteran's current diagnosis of PTSD is related to 
service, the Board notes that these opinions are clearly 
based on the veteran's reported history, and not the evidence 
of record.  Specifically, the psychiatrist indicates in both 
of these letters that the veteran's PTSD is the result of his 
combat experiences in service; however, as noted above, there 
is no credible evidence of record which indicates that the 
veteran engaged in combat during service.  The question of 
whether a proven stressor is sufficient to support a 
diagnosis of PTSD is a medical question; however, the 
question of whether an alleged stressor actually occurred is 
a question for VA adjudicators, and the matter of whether 
there is credible supporting evidence of a veteran's account 
of a stressor is a question of fact and credibility to be 
determined by the Board.  Cohen, supra.  The lack of any 
credible supporting evidence of a claimed stressor is the 
determinative factor in this case. 

The Board finds that the preponderance of the evidence of 
record is against a grant of service connection for PTSD.  
The benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Finally, the Board must consider whether VA has satisfied all 
duties to notify and assist the appellant with respect to the 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  Upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim; this notice requires VA 
to indicate which portion of that information and evidence is 
to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO sent correspondence to the veteran in 
February 2003 and a statement of the case in June 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, and the pertinent laws and regulations, and the 
reasons for the RO's decisions.  It is unclear from the 
record whether the veteran was explicitly asked to proved 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  However, the Board 
finds that the veteran has been notified of the need to 
provide such evidence.  The February 2003 letter informed him 
that additional evidence was needed to support his claim and 
the Jun e2005 SOC included the complete text of 38 C.F.R. 
§ 3.159 b)(1), which includes such notice.  There was no harm 
to the appellant; VA made all efforts to notify and to assist 
the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Any defect 
with regard to the timing of the notice to the appellant was 
harmless because of the thorough and informative notices 
provided throughout the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  The veteran appeared at a hearing before the 
undersigned.  Thus, VA has satisfied its "duty to notify" 
the appellant.

The RO obtained VA treatment records and attempted to verify 
the veteran's claimed stressors.  VA has not had any failure 
to obtain evidence of which VA must notify the veteran.  
38 C.F.R. § 3.159(e).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


